Marone v Marone (2017 NY Slip Op 04109)





Marone v Marone


2017 NY Slip Op 04109


Decided on May 24, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2015-11327
 (Index No. 3397/14)

[*1]Robert J. Marone, respondent, 
vFrancesca Marone, appellant.


KasniaLaw, PLLC, Poughkeepsie, NY (Cynthia G. Kasnia of counsel), for appellant.

DECISION & ORDER
In an action pursuant to RPAPL article 9 to partition real property, the defendant appeals from an order of the Supreme Court, Dutchess County (Sproat, J.), dated October 6, 2015, which granted the plaintiff's motion for an award of an attorney's fee in the sum of $6,000, payable from the net proceeds of the sale of the real property.
ORDERED that the order is affirmed, without costs or disbursements.
"[P]artition, although statutory (see RPAPL 9), is equitable in nature, and the court may compel the parties to do equity between themselves when adjusting the distribution of the proceeds of a sale" (Koniosis v Tsororos, 83 AD3d 665, 668). In this case, the attorney's fee award in the sum of $6,000, payable from the net proceeds of the sale of the real property at issue, was equitable and reasonable.
DILLON, J.P., LEVENTHAL, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court